Citation Nr: 0532039	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
service with the Philippine Scouts from May 1946 to April 
1949, and who died in May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of nonservice-connected death pension benefits.  

In April 2003 the appellant appointed the National Veterans 
Legal Services Program (NVLSP) as her representative.  In 
July 2005 NVLSP filed a motion to withdraw as the appellant's 
representative, indicating in the motion that they were 
taking steps to advise the appellant of their intent to 
withdraw as her representative.  In August 2005 the motion of 
NVLSP to withdraw was granted and the appellant was offered 
an opportunity to appoint another representative.  In 
September 2005 she submitted an appointment of NVLSP.  
Because NVLSP has moved to withdraw as the appellant's 
representative and the motion to withdraw as the 
representative of the appellant has been granted, the 
appellant's appointment of NVLSP as representative is not 
accepted.


FINDING OF FACT

The veteran's service as a Philippine Scout from May 1946 to 
April 1949 did not satisfy the requisite service for the 
appellant's basic eligibility for VA death pension benefits.  


CONCLUSION OF LAW

The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonably possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

When the appellant submitted her claim, she submitted a 
separation qualification record and an enlisted record and 
report of separation reflecting that the veteran's active 
service was from May 1946 to April 1949.  In response to a 
July 2003 VA letter making further inquiry regarding the 
veteran's service, the appellant resubmitted copies of this 
evidence indicating the same service dates.  The service 
department has certified that the veteran's active service 
was as a Philippine Scout from May 1946 to April 1949.  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a Federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  

In general, a surviving spouse of a veteran who served ninety 
(90) days or more during a period of war may be entitled to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2005).  

Service in the Philippine Scouts under Section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except (1) with respect to contracts of National 
Service Life Insurance entered into (A) before May 27, 1946, 
(B) under Section 620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under Section 1922 of this 
title; and (2) Chapters 11 and 13 (except Section 1312(a)) of 
this title.  38 U.S.C.A. § 107(b) (West 2002).  
Section 1312(a) benefits are only available in certain cases 
of inservice or service-connected deaths.  38 U.S.C.A. 
§ 1312(a) (West 2002).  

Service of persons enlisted under Section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Pub. L. 190 as 
it constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.40(b).  

The appellant has submitted evidence indicating that the 
veteran's service was from May 1946 to April 1949 and the 
service department has verified that this was when the 
veteran's service occurred.  The service department has also 
verified that the veteran was a Philippine Scout.  Therefore, 
his enlistment was under Pub. L. 190 as set forth in 
38 C.F.R. § 3.40.  Accordingly, his service does not qualify 
to entitle the appellant to death pension benefits.  

The appellant has not contested that the veteran had any 
service other than that verified by the service department 
and has, in response to a July 2003 letter, reaffirmed that 
the veteran's service was from May 1946 to April 1949.  The 
law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Because the Board has 
concluded that there is no disagreement with respect to the 
veteran's service, the VCAA is not for application and no 
further development is warranted.  See Pelea v. Nicholson, 
19 Vet. App. 296 (2005).  Consequently, the Board finds that 
there is no legal basis on which the appellant's claim can be 
based.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal merit.  
38 U.S.C.A. § 107 (West 2002); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


